DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 11, 2021 has been entered.
In view of the Amendments to the Claims filed December 10, 2020, the rejections of claims 1-7, 16, and 17 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 previously presented in the Office Action sent October 14, 2020 have been substantially maintained and modified only in response to the Amendments to the Claims.
Claims 1-4, 7, and 16-18 are currently pending.

Claim Objections
Claim 18 is objected to because of the following informalities:  
Claim 18 does not end in a period, see MPEP 608.01(m).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (U.S. Patent No. 6,121,539) in view of Smythe et al. (U.S. Pub. No. 2012/0174956 A1) and Steiner et al. (U.S. Pub. No. 2018/0155581 A1).
With regard to claim 1, Johnson et al. discloses a flexible thermoelectric module comprising (the claimed “comprising” is a transitional phrase which is inclusive or open-ended and does not exclude additional, unrecited elements; see MPEP 2111.03): 
only a single flexible substrate (“single flexible substrate” is interpreted to include an underlying or supporting component having a degree of flexibility; the only top greensheet 40 depicted in annotated Fig. 8h below is cited to read on the claimed “only a single flexible substrate” because it is an underlying and 

    PNG
    media_image1.png
    415
    844
    media_image1.png
    Greyscale

Annotated Fig. 8h
a plurality of vias through an entire thickness of the single flexible substrate, each respective via of the plurality of vias being filled with an electrically conductive material (see annotated Fig. 8h above depicting the cited single flexible substrate comprising a plurality of vias through an entire thickness of the flexible substrate, such as the vertical thickness of the cited flexible substrate depicted above and filled with electrically conductive  alternating semiconducting materials 36 and 38), 
the single flexible substrate having a first substrate surface facing a first direction and a second substrate surface opposing to the first substrate surface and facing a second direction opposite the first direction where a distance between the first and second surfaces defines the entire thickness of the flexible substrate (as depicted in annotated Fig. 8h above the cited single flexible substrate 40 has a 
a plurality of p-type thermoelectric elements and a plurality of n-type thermoelectric elements disposed on the first surface (as depicted in annotated Fig. 8h above, a plurality of p-type and n-type thermoelectric elements 36 and 38 disposed on, or in close proximity to, the cited first substrate surface), 
at least part of the plurality of p-type and n-type thermoelectric elements electrically connected to the plurality of vias (as depicted in annotated Fig. 8h above, the cited plurality of p-type and n-type thermoelectric elements are cited to read on the claimed “electrically connected to the plurality of vias” because they include electrical connection through the cited plurality of vias at the cited electrically conductive material), wherein 
a respective p-type thermoelectric element of the plurality is adjacent to a respective n-type thermoelectric element of the plurality (see Fig. 8h depicting alternating sequence); 
a first set of connectors disposed on the second substrate surface (each pair 30 depicted in annotated Fig. 8h
each of the first set of connectors electrically connects a pair of adjacent vias (as depicted in Fig. 8h, each of the cited first set of connectors electrically connects a pair of adjacent vias); and 
a second set of connectors printed directly on the plurality of p-type and n-type thermoelectric elements (such as each pair of connectors 30 on the bottom greensheet 40 depicted in Fig. 8h cited to read on the claimed “printed directly on the plurality of p-type and n-type thermoelectric elements” because they include the structure of a second set of connectors 30 directly on the cited plurality of p-type and n-type thermoelectric elements 36/38), wherein 
each of the second set of connectors electrically connects to a pair of adjacent p-type and n-type thermoelectric elements (as depicted in Fig. 8h, each of the cited second set of connectors 30 electrically connects to a pair of adjacent p-type and n-type thermoelectric elements).

Johnson et al. does not disclose a thermally conductive adhesive layer having a first side in direct contact with the first set of connectors; and a release liner disposed adjacent to the adhesive layer and in direct contact with a second side of the adhesive layer, the second side forming an opposite side of the adhesive layer from the first side of the adhesive layer that is in direct contact with the first set of connectors.
However, Smythe et al. discloses a thermoelectric module (see Title and Abstract) and teaches the outer most upper surface of a thermoelectric module and the outer most lower surface of a thermoelectric module can be coupled with a release liner (see [0054]), which can be removed by an ultimate consumer for subsequent use (see [0054]).

Johnson et al., as modified by Smythe et al. above to include a release liner on the outermost upper surface of the cited thermoelectric module, does not detail a release liner with a thermally conductive adhesive.
However, Steiner et al. discloses release liners (see Abstract). Steiner et al. is analogous art because, like applicant, Steiner et al. is concerned with release liners. Steiner et al. teaches release liners are conventional directly applied with an adhesive layer (see release liner 100 directly adjacent adhesive 152; see [0067] exemplifying pressure-sensitive adhesives cited to read on the claimed “thermally conductive adhesive layer” as the exemplified materials include some degree of thermal conductivity). Steiner et al. teaches the pressure-sensitive adhesive offers sufficient cohesiveness while only needing a finger or hand pressure (see [0066]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have combined the release liner on the outermost upper surface of the cited thermoelectric module of Johnson et al., as modified by Smythe et al. above, with the pressure-sensitive adhesive of Steiner et al. because the combination of elements known in the art is a matter of obviousness (see MPEP 2143 A); especially since it would 
Johnson et al., as modified by Smythe et al. and Steiner et al. above, teaches 
a thermally conductive adhesive layer (recall the cited thermally conductive pressures-sensitive adhesive layer of Steiner et al.) having 
a first side in direct contact with the first set of connectors (such as a first bottom side of the cited thermally conductive pressures-sensitive adhesive layer of Steiner et al. as combined on the outer most upper surface of the cited thermoelectric module of Johnson et al., which would include direct contact with the cited first set of connectors as they form a portion of the outer most upper surface of the cited thermoelectric module of Johnson et al.); and 
a release liner disposed adjacent to the adhesive layer and in direct contact with a second side of the adhesive layer, the second side forming an opposite side of the adhesive layer from the first side of the adhesive layer that is in direct contact with the first set of connectors (such as the cited release liner above as modified to include the intermittent pressure-sensitive adhesive layer (recall Fig. 2 of Steiner et al.), which would provide a second top side of the cited pressures-sensitive adhesive layer of Steiner et al. in direct contact with the cited release liner).
With regard to claim 2, independent claim 1 is obvious over Johnson et al. in view of Smythe et al. and Steiner et al. under 35 U.S.C. 103 as discussed above. Johnson et al. discloses further comprising:
an insulator disposed on a portion of the first substrate surface and among the plurality of p-type and n-type thermoelectric elements (such as layer 43 including blind vias 239 depicted in annotated Fig. 8h above as disposed on and interfacing a portion of the cited first substrate surface and among the cited plurality of p-type and n-type thermoelectric elements cited to read on the claimed “insulator” as it includes some degree of electrical and thermal insulating properties and is described as “low thermal conductivity layer 43 with blind vias 239” on line 26-30, column 12).
With regard to claim 3, independent claim 1 is obvious over Johnson et al. in view of Smythe et al. and Steiner et al. under 35 U.S.C. 103 as discussed above. Johnson et al. discloses further comprising
a bonding component disposed on a portion of the first substrate surface and between one of the plurality of p-type and n-type thermoelectric elements and a via (such as layer 43 including blind vias 239 depicted in annotated Fig. 8h above as disposed on and interfacing a portion of the cited first substrate surface and between, or physically intermittent, the bottom most portion of the left most thermoelectric element 36 and the via including the adjacent thermoelectric element 38 cited to read on the claimed “boning component” as it physically bonds to the cited first substrate surface and cited plurality of p-type and n-type thermoelectric elements).
With regard to claim 4, independent claim 1 is obvious over Johnson et al. in view of Smythe et al. and Steiner et al. under 35 U.S.C. 103 as discussed above.

However, the thickness of the flexible thermoelectric module is a result effective variable and Johnson et al. recognizes the need to balance the mechanical strength of the device components with thickness (see line 13-18, column 3). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the flexible thermoelectric module of Johnson et al. and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the mechanical strength of the device.
With regard to claim 7, independent claim 1 is obvious over Johnson et al. in view of Smythe et al. and Steiner et al. under 35 U.S.C. 103 as discussed above. 
Johnson et al. does not teach wherein a unit area thermal resistance of the flexible thermoelectric module is no greater than 1.0 K-cm2/W.
However, the unit area thermal resistance of the flexible thermoelectric module is a result effective variable and Johnson et al. recognizes enhancing thermal conductivity to enhance thermal energy transfer (see Abstract).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the unit area thermal resistance of the flexible thermoelectric module cited in Johnson et al. and arrive at the claimed range of unit area thermal resistance through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing thermal energy transfer.
With regard to claim 16, independent claim 1 is obvious over Johnson et al. in view of Smythe et al. and Steiner et al. under 35 U.S.C. 103 as discussed above. Johnson et al. discloses wherein
the electrically conductive material comprises a first material (such as depicted in Fig. 8h, the cited electrically conductive material comprises a first material, such as the material of component 36) and
the plurality of p-type and n-type thermoelectric elements comprise a second material different from the first material (such as depicted in Fig. 8h, the cited p-type and n-type thermoelectric elements 36 and 38 comprise a second material, such as the combination of 36 and 38 cited to read on the claimed “second material”, different from the cited first material because the material of the combination of 36 and 38 is different from the material of 36 alone).
With regard to claim 17, independent claim 1 is obvious over Johnson et al. in view of Smythe et al. and Steiner et al. under 35 U.S.C. 103 as discussed above.
Johnson et al. does not teach wherein the flexible substrate has a thickness between 20 and 200 micrometers.
However, the thickness of the flexible thermoelectric module is a result effective variable and Johnson et al. recognizes the need to balance the mechanical strength of the device components with thickness (see line 13-18, column 3). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the flexible thermoelectric module of Johnson et al. and arrive at the claimed range of thickness through routine 
With regard to claim 17, independent claim 1 is obvious over Johnson et al. in view of Smythe et al. and Steiner et al. under 35 U.S.C. 103 as discussed above. Johnson et al. discloses wherein the release liner is a first release liner (recall cited release liner in rejection of claim 1 above), the flexible thermoelectric module further comprising:
an abrasion protective layer (such as the bottom sheet 40 depicted in Fig. 8h cited to read on the claimed “abrasion protective layer” as it is a layer, or horizontal thickness of material, which is structurally capable of providing abrasion protection to components 30, 36, and 38 as it forms a physical barrier protecting the lower surfaces of components 30, 36, and 38) having 
a first side in direct contact with the second set of connectors (such as depicted if Fig. 8h and annotated Fig. 8h’ below, the cited abrasion protective layer has a first upper side directly interfacing the bottom surface of the cited second set of connectors) and 

    PNG
    media_image2.png
    406
    570
    media_image2.png
    Greyscale

Annotated Fig. 8h’
a second opposite side (such as depicted in Fig. 8h and annotated Fig. 8h’ above, the cited abrasion protective layer has a second bottom side which is opposite to the cited first side of the cited abrasion protective layer that is in direct contact with the cited second set of connectors).

Johnson et al., as modified above, does not teach a second release liner disposed adjacent to the abrasion protective layer.
However, Smythe et al. discloses a thermoelectric module (see Title and Abstract) and teaches the outer most upper surface of a thermoelectric module and the outer most lower surface of a thermoelectric module can be coupled with a release liner (see [0054]), which can be removed by an ultimate consumer for subsequent use (see [0054]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have combined the thermoelectric module of Johnson et al. 
Johnson et al., as modified to include a release liner on the outer most bottom surface of the cited thermoelectric module above, teaches a second release liner (recall the cited release liner on the outer most bottom surface of the cited thermoelectric module above) disposed adjacent to the cited abrasion protective layer and in direct contact with the cited second side of the abrasion protective layer as the cited second side forms the outer most bottom surface of the cited thermoelectric module.

Response to Arguments
Applicant's arguments filed December 10, 2020 have been fully considered but they are not persuasive.
Applicant notes the newly added claimed limitations are not found within the previously cited prior art reference. However, this argument is addressed in the rejections of the claims above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.